Agreement of Compensation for Removal


Party A: Qitaihe City Land Storage Center.
Representative: Wenlu Su
Party B: Harbin Hainan Kangda Cactus Hygienical Foods Co., Ltd.
Corporate representative: Jinjiang Wang
Address: 99 Taibei Road, Limin Economic and Technological Development Zone,
Harbin, China


Approved by Heilongjiang Provincial Government, in need of rebuilding the
Xinxing District of Qitaihe City and in need of constructing flyover system in
this district, in accordance with the “PRC Law on Land Management”, “The PRC
Land Management Act Implementing Regulations”, “Heilongjiang Province
Implementing ‘PRC Law on Land Management’ and Related Laws and Regulations”,
Part A and Party B comply with “Implementing Scheme of Compensation to the Take
Over Land for Use to Qitahe City Xinxing District Rebuilding and Construction of
Flyover System” (hereinafter referred to as “Compensation Scheme”). Based on
equality, voluntary and negotiated consensus the two parties reach the following
agreements.


I. The conditions of buildings and accessories of Party B.
Pursuant to the property certificate offered by Party B, comply with the
relevant laws, regulations and the “Compensation Scheme”, and checked by the two
parties, the conditions of buildings and accessories of Party B are conformed as
follows:
Location of the building:  Shuguang Village, Xinxing District, Qitaihe City,
Heilongjiang Province.
The property right of the building belongs to Harbin Hainan Kangda Cactus
Hygienical Foods Co., Ltd.
The use of the buildings: Industrial occupancy.
Total number of floors of the building    3 floors
Building accessories: (See Exhibit I).
 
1

--------------------------------------------------------------------------------




II. Mode of compensation: Party B chooses the mode of currency compensation.
III. According to the Compensation Scheme to confirm the amount of compensation
as following details.
Industrial occupancy: According to “The table of confirmation to the conditions
and compensation to the industrial occupancy in the removal area of Qitahe City
Xinxing District Rebuilding and Construction of Flyover System” (Exhibit II) to
confirm as follows:


1. The area of the land that is legally approved to use is 49,000 square meters,
after payment of registration fees to the land area, the subtotal of
compensation amount is 12,250,000 Yuan.
2. The land area that is not approved is square meters; the subtotal of
compensation amount is Yuan.
3. The construction area is 4,309.66 square meters; subtotal of compensation
amount is 20,686,344 Yuan.
4. The construction area which is not approved  square meters; the subtotal of
compensation amount is Yuan.
5. The construction area of buildings which are built not approved by Planning
and Construction Department of the City within approved land use area is 608
square meters; subtotal of compensation amount is 2,918,400 Yuan.
The total compensation amount for industrial occupancy of the above items is
35,854,744   Yuan.


IV. The compensation amount of building accessories.
The building accessories will be compensated by currency, according to the
executed “List of Building Accessories”, the subtotal of compensation amount of
building accessories of Party B is 178,824 Yuan (See the Exhibit I for the
details).


VI. The compensation for off production of the industrial buildings.
Compensation fee for off production of industrial buildings confirmed as:
3,518.10 square meters. To be calculated by 12 Yuan/square meter, and count by
month, Party A pays Party B compensation fee for 6 months at one time, the
subtotal is 253,303 Yuan.


2

--------------------------------------------------------------------------------


 
VII. Housing relocation allowance
According to the “Compensation Scheme”, Part A should pay one-time relocation
allowance to Party B as confirmed as follows.
Industrial occupancy area is 3,518.10 square meters, calculated by 5.0 Yuan/
square meter for one time, the subtotal is 17,590 Yuan.


IX. The sum of the compensation for removal fees and the method of settlement
The total amount of compensation for removal fees to be granted to Party B is
36,304,461.00 Yuan.
Party B chooses to be wholly compensated by currency. Upon the execution of this
agreement Party B should provide related materials and to finish related
registration procedures. Party A should make a one-time payment within 60 days.


XVI. Dispute deposition
If the two Parties has dispute in the implementation of this Agreement, they
should negotiate to resolve problems; If negotiation fails, each party has the
right to file a law suit in a law court of its jurisdiction.


XVII. The parties should make a clear choice of all the option provisions in
this Agreement. This Agreement will be executed since the date Party A and Party
B or their authorized representatives sign on it. Both parties should abide by
the Agreement. The party who breaches and causes the other any loss must bear
related liability.


XVIII. There are four copies of this Agreement. Three of them belong to Party A
and one belongs to Party B. The copies have the equal legal effect.


3

--------------------------------------------------------------------------------


 
XIX. The matters not mentioned in this Agreement should be executed according to
the relevant regulations in “Compensation Scheme”. If there are provisions not
included in the Compensation Scheme, Party A and Party B should sign a
supplementary agreement after negotiation. The supplementary agreement has the
equal legal effect.


XX. The copies of the Agreement have the equal legal effect with the Agreement.
The Agreement, the contents of its exhibits, and printed words filled in the
blank has the equal legal effect.


XXI. All the relevant data in this Agreement should be subject to the Exhibits.




 
Party A (seal)  
Party B (seal)
            Representative: Representative:          dd/mm/yy    dd/mm/yy   

                           
4

--------------------------------------------------------------------------------


 
Exhibit I: “List of Building Accessories”.
Exhibit II: “The table of confirmation to the conditions and compensation to the
industrial occupancy in the removal area of Qitahe City Xinxing District
Rebuilding and Construction of Flyover System”.


Exhibit I
List of Building Accessories
The name of possession of assets: Harbin Hainan Kangda Cactus Hygienical Food
Co., Ltd.  Date: 19/12/2009  Unit: RMB yuan
Number
Name of the building and accessory
Struture
The year of construction completed
Building Area
M2
1
Plant
Brick
2005
2230.03
2
Office builiding
Brick
2005
1383.56
3
Materials library
Brick
2005
696.07
4
Boiler
Brick
2005
244
5
Storehouse
Brick and wood
2005
348
6
Guard room
Brick
2005
16
7
Air purification systems and clean area projects
 
2005
2989.8
8
Plant roads, greening works
 
2005
2971
 
Total
   
10878.46

 
5

--------------------------------------------------------------------------------


 
Exhibit II
The table of confirmation to the conditions and compensation to the industrial
occupancy in the removal area of Qitahe City Xinxing District Rebuilding and
Construction of Flyover System


The name of possession of assets: Harbin Hainan Kangda Cactus Hygienical Food
Co., Ltd.  Date: 19/12/2009  Unit: RMB yuan
Number
Name of the building and accessory
Struture
The year of construction completed
Building Area
M2
Purpose
Relocation compensation
Buildings attachments compensation
Production stop and termination of business compensation
Relocation allowance
Total
1
Plant
Brick
2005
2230.03
Industrial occupancy
10,704,139.20
 
160,562
11,150
10,875,851
2
Office builiding
Brick
2005
1383.56
Industrial occupancy
6,641,088.00
     
6,641,088
3
Materials library
Brick
2005
696.07
Industrial occupancy
3,341,114.80
 
50,117
3,480
3,394,714
4
Boiler
Brick
2005
244
Industrial occupancy
1,171,200.00
 
17,568
1,220
1,189,988
5
Storehouse
Brick and wood
2005
348
Industrial occupancy
1,670,400.00
 
25,056
1,740
1,697,196
6
Guard room
Brick
2005
16
Industrial occupancy
76,800.00
     
76,800

 
6

--------------------------------------------------------------------------------


 
 

7
Air purification systems and clean area projects
 
2005
2989.8
Industry
 
89,697.00
   
89,694
8
Plant roads, greening works
 
2005
2971
Industry
 
89,130.00
   
89,130
9
Land use right
   
49000
Industry
12,250,000.00
     
12,250,000
                                                                               
                               
Total
   
59878.46
 
35,854,744.00
178,824.00
253,303.00
17,590.00
36,304,461.00

 
7

--------------------------------------------------------------------------------

